           Case 3:18-cv-07177-JD Document 24 Filed 05/31/19 Page 1 of 3




 1 HEDIN HALL LLP                               KELLEY DRYE & WARREN LLP
   David W. Hall (SBN 274921)                   Sarah E. Diamond (State Bar No. 281162)
 2 Four Embarcadero Center, Suite 1400          10100 Santa Monica Boulevard, 23rd Floor
   San Francisco, California 94111              Los Angeles, CA 90067-4008
 3 Telephone:     (415) 766-3534                Telephone:    (310) 712-6105
   Facsimile:     (415) 402-0058                Facsimile:    (310) 712-6199
 4 dhall@hedinhall.com                          sdiamond@kelleydrye.com

 5 Frank S. Hedin (SBN 291289)                  Lauri A. Mazzuchetti (pro hac vice)
   1395 Brickell Ave., Ste 900                  One Jefferson Road, 2nd Floor
 6 Miami, Florida 33131                         Parsippany, NJ 07054
   Telephone:      (305) 357-2107               Telephone:     (973) 503-5910
 7 Facsimile:     (305) 200-8801                Facsimile:     (973) 503-5950
   fhedin@hedinhall.com                         lmazzuchetti@kelleydrye.com
 8
   Counsel for Plaintiffs                       Counsel for Defendant
 9
10                             UNITED STATES DISTRICT COURT

11                           NORTHERN DISTRICT OF CALIFORNIA
12
     SHARON MOTLEY, individually and on         Case No. 3:18-cv-02117-JD
13   behalf of all others similarly situated,
                                                Judge: Hon. James Donato
14           Plaintiff,
                                                STIPULATION OF DISMISSAL
15 v.                                           WITHOUT PREJUDICE PURSUANT
                                                TO FED. R. CIV. P. 41(a)(1)(A)(ii)
16 CONTEXTLOGIC INC.,

17           Defendant.

18                                              Case No. 3:18-cv-07177-JD
     MEMARY LAROCK, individually and on
19   behalf of all others similarly situated,   Judge: Hon. James Donato
             Plaintiff,                         STIPULATION OF DISMISSAL
20
                                                WITHOUT PREJUDICE PURSUANT
     v.                                         TO FED. R. CIV. P. 41(a)(1)(A)(ii)
21
     CONTEXTLOGIC INC.,
22
             Defendant.
23
24
25
26
27
28

                          STIPULATION OF DISMISSAL WITHOUT PREJUDICE
           Case 3:18-cv-07177-JD Document 24 Filed 05/31/19 Page 2 of 3




 1         IT IS HEREBY STIPULATED AND AGREED by and between Plaintiffs Sharon Motley

 2 and Memary LaRock and Defendant ContextLogic Inc. that the above-entitled actions be dismissed
 3 without prejudice, and without costs, disbursements, or attorneys’ fees to any party, pursuant to
 4 Federal Rule of Civil Procedure 41(a)(1)(A)(ii).

 5 Dated: May 31, 2019                          Respectfully submitted,

 6                                              HEDIN HALL LLP
 7                                              By: /s/ David W. Hall__________
 8                                              David W. Hall (SBN 274921)
                                                Four Embarcadero Center, Suite 1400
 9                                              San Francisco, California 94111
                                                Telephone:    (415) 766-3534
10                                              Facsimile:    (415) 402-0058
                                                dhall@hedinhall.com
11
                                                Frank S. Hedin (SBN 291289)
12                                              1395 Brickell Ave., Ste 900
                                                Miami, Florida 33131
13                                              Telephone:    (305) 357-2107
                                                Facsimile:    (305) 200-8801
14                                              fhedin@hedinhall.com
15                                              Counsel for Plaintiffs
16
                                                KELLEY DRYE & WARREN LLP
17
                                                By: /s/ Lauri A. Mazzuchetti
18
                                                Lauri A. Mazzuchetti (pro hac vice)
19                                              One Jefferson Road, 2nd Floor
                                                Parsippany, New Jersey 07054
20                                              Telephone:    (973) 503-5910
                                                Facsimile:    (973) 503-5950
21                                              lmazzuchetti@kelleydrye.com
22                                              Sarah E. Diamond (State Bar No. 281162)
                                                10100 Santa Monica Boulevard, 23rd Floor
23                                              Los Angeles, California 90067-4008
                                                Telephone:    (310) 712-6105
24                                              Facsimile:    (310) 712-6199
                                                sdiamond@kelleydrye.com
25
                                                Counsel for Defendant ContextLogic Inc.
26
27
28
                                             2
                        STIPULATION OF DISMISSAL WITHOUT PREJUDICE
           Case 3:18-cv-07177-JD Document 24 Filed 05/31/19 Page 3 of 3




 1                          CERTIFICATION PURSUANT TO L.R. 5-1(i)(3)

 2          Pursuant to Civil Local Rule 5-1(i)(3), I attest that all signatories listed, and on whose behalf

 3 this filing is submitted, concur in the filing’s content and have authorized the filing.
 4                                                       By:    /s/ David W. Hall
                                                                 David W. Hall
 5
 6
 7
 8
 9
10
11
12
13
14
15
16

17
18

19
20
21
22
23
24
25
26
27
28
                                              3
                         STIPULATION OF DISMISSAL WITHOUT PREJUDICE
